Ex. 10(a)

[unslogo2.jpg]
88 East Broadway Boulevard, Tucson, Arizona 85701
Post Office Box 711, Tucson, Arizona 85702




November 13, 2014






Kevin P. Larson
UNS Energy
Re: Retention Bonus Agreement
Dear Kevin:


As we have discussed, your UniSource Energy Corporation Officer Change in
Control Agreement ("CIC Agreement") provides that for two years following a
"Change in Control" you are entitled to certain benefits in the event that you
separate from service for "Good Reason" within 90 days following the event that
constitutes good reason, subject to certain requirements that are explained in
the CIC Agreement.  The recent acquisition of UNS Energy by Fortis, Inc.,
constitutes a Change in Control for purposes of the CIC Agreement, and we
realize that the resulting change in your job duties potentially constitutes
Good Reason pursuant to Section 5(a) of the CIC Agreement.  Nonetheless, the
Company wishes for you to continue your employment, and you have indicated that
you wish to do so, as well.  In addition, we have discussed the need to
potentially transition your responsibilities to a successor.


Waiver of Claims.  As such, by your signature below, you agree that the changes
in your responsibilities that occurred as a result of the acquisition of UNS
Energy by Fortis, Inc., shall not constitute Good Reason, under Section 5(a) of
the CIC Agreement, to terminate your employment with the Company, and you waive
any right to claim benefits under the CIC Agreement on that basis. In addition,
you recognize that it is appropriate to begin a succession process and agree to
waive your right to benefits under Section 5(a) of the CIC Agreement related to
a future mutually-agreed transition of responsibilities for that purpose.  This
paragraph is not intended to, nor does it, affect your right to receive benefits
under the CIC Agreement pursuant to any terms other than Section 5(a), including
Sections 5(b)-(d), which relate to material changes in geographic location, base
salary and other material breach, or pursuant to Section 5(a) for events other
than those described herein.
 
Retention Bonus.  As consideration for your agreements and waivers herein, and
your continued employment for one year from the date of your signature below,
the Company will pay to you a retention bonus in a lump sum of $250,000.00
within 10 business days following receipt by the Company of this Retention Bonus
Agreement signed by you.


Clawback; Pro Rata.  If you terminate your employment, or if your employment is
terminated by the Company for Cause, within one year following the date of your
signature below, you will be required to repay to the Company, on a pro-rated
basis, the amount of the retention bonus paid to you pursuant to this Retention
Bonus Agreement.  "Cause" for purposes of this Agreement means that you have
engaged in




--------------------------------------------------------------------------------

Ex. 10(a)

conduct that is dishonest, unethical, immoral, fraudulent, discredits or causes
harm to the Company or its affiliates, violates Company policy or violates any
state or federal criminal law.
 
At-Will Employment; No Effect on Other Benefits.  Please note that this
Retention Bonus Agreement is not intended to, and does not, modify the at-will
employment relationship between the Company and you, nor does it affect your
right to receive benefits  under the Company's Severance Pay Plan or any of the
Company's other compensation and benefit plans.
 
We are all very happy that you've decided to stay and continue to play an
important part in the Company's growth and transitions.  If you accept and agree
to all of the terms in this letter, please sign, date and then return it to me.


Sincerely,
/s/ David G. Hutchens
David G. Hutchens
President and Chief Executive Officer
ACCEPTED AND AGREED:
/s/ Kevin P. Larson
 
11/13/2014
 
Signature
 
Date







